NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       AUG 25 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 GREGORY D. BARREN, Sr.,                          No.   14-16792

                      Plaintiff-Appellant,        D.C. No. 2:11-cv-00650-RLH-
                                                  CWH
   v.

 T. ROBINSON, et al.,                             MEMORANDUM*

                      Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Nevada
                     Roger L. Hunt, District Judge, Presiding

                            Submitted August 16, 2016**

Before:       O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

        Gregory D. Barren, Sr., appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging false arrest. We review de novo

cross-motions for summary judgment, Guatay Christian Fellowship v. County of

San Diego, 670 F.3d 957, 970 (9th Cir. 2011), and review for an abuse of


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion evidentiary rulings made in the context of summary judgment, Wong v.

Regents of the Univ. of Cal., 410 F.3d 1052, 1060 (9th Cir. 2005). We affirm.

       The district court properly granted summary judgment for defendants

because Barren failed to raise a genuine dispute of material fact as to whether

defendants had probable cause to arrest him. See United States v. Lopez, 482 F.3d

1067, 1072 (9th Cir. 2007) (defining probable cause); Cabrera v. City of

Huntington Park, 159 F.3d 374, 380 (9th Cir. 1998) (per curiam) (a plaintiff must

show there was no probable cause in order to prevail on a § 1983 claim for

false arrest).

       The district court did not abuse its discretion by considering the 911-call

because it was considered for a non-hearsay purpose, and the arrest and domestic

violence reports because they were admissible under the “regularly conducted

activity” exception to the hearsay rule. See Fed. R. Evid. § 803(6); United States v.

Pazsint, 703 F.2d 420, 424 (9th Cir. 1983) (“It is well established that entries in a

police report which result from the officer’s own observations and knowledge may

be admitted” under Rule 803(6)). Further, the district court did not abuse its

discretion by not considering the letters purportedly authored by the alleged victim

because they were not authenticated. See Fed. R. Evid. § 901(a); Orr v. Bank of

Am., NT & SA, 285 F.3d 764, 773 (9th Cir. 2002) (discussing authentication

requirements in the summary judgment context).



                                          2                                      14-16792
      Defendants’ motion to file physical exhibits (Docket No. 9) is denied as

unnecessary.

      AFFIRMED.




                                        3                                   14-16792